

Image Metrics Limited
 
2009 STOCK INCENTIVE PLAN
 
1.
PURPOSE

 
The purpose of this 2009 Stock Incentive Plan (the “Plan”) of Image Metrics
Limited, a company registered in England and Wales under No. 04098216 (the
“Company”), is to advance the interests of the Company’s stockholders by
enhancing the Company’s ability to attract, retain and motivate persons who are
expected to make important contributions to the Company and by providing such
persons with equity ownership opportunities and performance-based incentives
that are intended to better align the interests of such persons with those of
the Company’s stockholders.  Except where the context otherwise requires, the
term “Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”) and any other business venture (including, without limitation,
joint venture or limited liability company) in which the Company has a
controlling interest, as determined by the Board of Directors of the Company
(the “Board”).
 
2.
ELIGIBILITY

 
 
All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options, restricted stock, restricted stock units
(“RSUs”) and other stock-based awards (each, an “Award”) under the Plan.  Each
person who receives an Award under the Plan is deemed a “Participant”.

 
3.
ADMINISTRATION AND DELEGATION

 
3.1
Administration by Board of Directors.  The Plan will be administered by the
Board.  The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable.  The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan.  The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency.  All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award.  No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

 
3.2
Appointment of Committees.  To the extent permitted by applicable law, the Board
may delegate any or all of its powers under the Plan to one or more committees
or subcommittees of the Board (a “Committee”).  All references in the Plan to
the “Board” shall mean the Board or a Committee of the Board to the extent that
the Board’s powers or authority under the Plan have been delegated to such
Committee.

 
 

--------------------------------------------------------------------------------

 

4.
STOCK AVAILABLE FOR AWARDS.

 
4.1
Subject to adjustment under Section 6, Awards may be made under the Plan for up
to 2,492,757 ordinary shares in the capital of the Company.  If any Award
expires or is terminated, surrendered or cancelled without having been fully
exercised or is forfeited in whole or in part (including as the result of shares
in the capital of the Company being repurchased by the Company at the original
issuance price pursuant to a contractual repurchase right) or results in any
such shares not being issued, the unused shares covered by such an Award shall
again be available for the grant of Awards under the Plan. Further, shares in
the capital of the Company tendered to the Company by a Participant to exercise
an Award shall be added to the number of shares available for the grant of
Awards under the Plan.  However, in the case of Incentive Stock Options (as
hereinafter defined), the foregoing provisions shall be subject to any
limitations under the Code.  Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares.

 
4.2
Substitute Awards.  In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate
thereof.  Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan.  Substitute Awards shall not count against the overall
share limit set forth in Section 4.1, except as may be required by reason of
Section 422 and related provisions of the Code.

 
5.
STOCK OPTIONS

 
5.1
General.  The Board may grant options to purchase shares in the capital of the
Company (each, an “Option”) and determine the number and class of shares in the
capital of the Company to be covered by each Option, the exercise price of each
Option and the conditions and limitations applicable to the exercise of each
Option, including conditions relating to applicable federal or state securities
laws, as it considers necessary or advisable  An Option that is not intended to
be an Incentive Stock Option (as hereinafter defined) shall be designated a
“Nonstatutory Stock Option”.

 
5.2
Incentive Stock Options.  An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “Incentive Stock
Option”) shall only be granted to employees of Image Metrics Limited, any of
Image Metric Limited’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code.  The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.

 
 
- 2 -

--------------------------------------------------------------------------------

 

5.3
Exercise Price.  The Board shall establish the exercise price of each Option and
specify the exercise price in the applicable option agreement. The exercise
price shall be not less than 100% of the Fair Market Value (as defined below) on
the date the Option is granted.

 
5.4
Duration of Options.  Each Option shall be exercisable at such times and subject
to such terms and conditions as the Board may specify in the applicable option
agreement.

 
5.5
Exercise of Option - Notice of exercise.  Options may be exercised by delivery
to the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5.6 for the number of
shares for which the Option is exercised.

 
5.6
Payment upon Exercise.  Shares in the capital of the Company purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:

 
 
(a)
in cash or by check, payable to the order of the Company;

 
 
(b)
when shares in the capital of the Company are registered under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or UK equivalent, except
as may otherwise be provided in the applicable option agreement, by (i) delivery
of an irrevocable and unconditional undertaking by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price and
any required tax withholding or (ii) delivery by the Participant to the Company
of a copy of irrevocable and unconditional instructions to a creditworthy broker
to deliver promptly to the Company cash or a check sufficient to pay the
exercise price and any required tax withholding;

 
 
(c)
when shares in the capital of the Company are registered under the Exchange Act
and to the extent provided for in the applicable option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares in the capital of the Company owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board (“Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law, (ii) such shares, if acquired directly from the
Company, were owned by the Participant for such minimum period of time, if any,
as may be established by the Board in its discretion and (iii) such shares are
not subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

 
 
(d)
to the extent provided for in the applicable option agreement or approved by the
Board, in its sole discretion by (i) delivery of a promissory note of the
Participant to the Company on terms determined by the Board, or (ii) payment of
such other lawful consideration as the Board may determine; or

 
 
(e)
by any combination of the above permitted forms of payment.

 
 
- 3 -

--------------------------------------------------------------------------------

 

6. 
RESTRICTED STOCK; RESTRICTED STOCK UNITS

 
6.1
General.  The Board may grant Awards entitling recipients to acquire shares in
the capital of the Company (“Restricted Stock”), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.  Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares in the capital of the Company or cash to be
delivered at the time such Award vests (“Restricted Stock Units”) (Restricted
Stock and Restricted Stock Units are each referred to herein as a “Restricted
Stock Award”).

 
6.2
Terms and Conditions for All Restricted Stock Awards.  The Board shall determine
the terms and conditions of a Restricted Stock Award, including the conditions
for vesting and repurchase (or forfeiture) and the issue price, if any.

 
6.3
Additional Provisions Relating to Restricted Stock.

 
 
(a)
Dividends.  Participants holding shares of Restricted Stock will be entitled to
all ordinary cash dividends paid with respect to such shares, unless otherwise
provided by the Board.  Unless otherwise provided, by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of shares in the capital of the Company other than an
ordinary cash dividend, the shares, cash or other property will be subject to
the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid.   Each dividend payment
will be made no later than the end of the calendar year in which the dividends
are paid to shareholders of that class of shares or, if later, the 15th day of
the third month following the date the dividends are paid to shareholders of
that class of shares.

 
 
(b)
Share Certificates.  The Company may require that any share certificates issued
in respect of shares of Restricted Stock shall be deposited in escrow by the
Participant, together with a stock transfer form endorsed in blank, with the
Company (or its designee).  At the expiration of the applicable restriction
periods, the Company (or such designee) shall deliver the certificates no longer
subject to such restrictions to the Participant or if the Participant has died,
to the beneficiary designated, in a manner determined by the Board, by a
Participant to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death (the “Designated Beneficiary”).  In the absence
of an effective designation by a Participant, “Designated Beneficiary” shall
mean the Participant’s estate.

 
 
- 4 -

--------------------------------------------------------------------------------

 

7. 
OTHER STOCK-BASED AWARDS

 
Other Awards of shares in the capital of the Company, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares in
the capital of the Company or other property, may be granted hereunder to
Participants (“Other Stock-Based Awards”), including without limitation stock
appreciation rights (“SARs”) and Awards entitling recipients to receive shares
in the capital of the Company to be delivered in the future.  Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled.  Other Stock-Based
Awards may be paid in shares in the capital of the Company or cash, as the Board
shall determine.  Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award, including
any purchase price applicable thereto.
 
8.
ADJUSTMENTS FOR CHANGES IN THE SHARE CAPITAL OF THE COMPANY AND CERTAIN OTHER
EVENTS

 
8.1
Changes in Capitalization.

 
 
(a)
Adjustment.  The number of shares available for Award under the Plan, the number
of shares over which an Option is granted and the exercise price per share
subject to Option, the number of shares subject to and the repurchase price per
share subject to each outstanding Restricted Stock Award, and the terms of each
other outstanding Award may be adjusted in such manner as the Board shall
determine as fair and reasonable following any capitalization issue (other than
a scrip dividend), rights issue, open offer, subdivision, consolidation,
reduction or other variation of share capital of the Company or the Company is
the subject of a demerger.

 
 
(b)
Limitation or adjustments.  No adjustment under Section 8.1(a) above shall be
made which would reduce the exercise price per share subject to Option to
subscribe for shares in the capital of the Company below the nominal value of a
share unless and to the extent that the Board:

 
 
(i)
is authorized to capitalize from the reserves of the Company a sum equal to the
amount by which the nominal value of the shares subject to the Option exceeds
the adjusted exercise price;  and

 
 
(ii)
applies such sum (if any) in paying up the amount by which the aggregate nominal
value of the shares in respect of which the Option is being exercised exceeds
the total exercise price for such shares.

 
 
(c)
Action following adjustment.  The Company may take such steps as it may consider
necessary to notify Participants of any adjustment made under Section 8.1(a) and
to call in, cancel, endorse, issue or reissue any option certificate or
agreement subsequent upon such adjustment.

 
 
- 5 -

--------------------------------------------------------------------------------

 

8.2
Change of Control.

 
 
(a)
On the acquisition of more than 50% of the Company’s issued share capital by any
person or persons acting in concert (as defined by the UK City Code on Takeovers
and Mergers as amended from time to time) other than where the purpose and
effect of the acquisition is to create or impose a holding company for the
Company, such company having substantially the same shareholders and
proportionate shareholdings as the Company immediately prior to such acquisition
(a “Change of Control”), the Board may take any one or more of the following
actions as to all or any (or any portion of) outstanding Awards other than
Restricted Stock Awards on such terms as the Board determines:

 
 
(A)
provide that Awards shall be assumed, or substantially equivalent Awards shall
be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof);

 
 
(B)
upon written notice to a Participant, provide that the Participant’s unexercised
Awards will terminate immediately prior to the Change of Control unless
exercised by the Participant within a specified period following the date of
such notice;

 
 
(C)
provide that outstanding Awards shall become exercisable in whole or in part
prior to or upon such Change of Control;

 
 
(D)
in the event of a Change of Control under the terms of which holders of shares
in the capital of the Company will receive upon consummation thereof a cash
payment for each share surrendered in the Change of Control (the “Acquisition
Price”), make or provide for a cash payment to a Participant equal to the
excess, if any, of (y) the Acquisition Price times the number of shares subject
to the Participant’s Awards (to the extent the exercise price does not exceed
the Acquisition Price) over (z) the aggregate exercise price of all such
outstanding Awards and any applicable tax withholdings, in exchange for the
termination of such Awards;

 
 
(E)
provide that, in connection with a liquidation or dissolution of the Company,
Awards shall convert into the right to receive liquidation proceeds (if
applicable, net of the exercise price thereof and any applicable tax
withholdings); and

 
 
(F)
any combination of the foregoing.

 
In taking any of the actions permitted under this Section 8.2, the Board shall
not be obligated by the Plan to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, identically.

 
- 6 -

--------------------------------------------------------------------------------

 

For purposes of clause (A) above, an Option shall be considered assumed if,
following the Change of Control, the Option confers the right to purchase, for
each share subject to the Option immediately prior to the Change of Control, the
consideration (whether cash, securities or other property) received as a result
of the Change of Control by holders of shares in the capital of the Company for
each share held immediately prior to the Change of Control (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if the
consideration received as a result of the Change of Control is not solely
capital stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
Options to consist solely of capital stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in value (as determined by the
Board) to the per share consideration received by holders of outstanding shares
as a result of the Change of Control.
 
 
(b)
Upon the occurrence of a Change of Control as described at (a) above the Board
may determine that (i) the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the shares in the capital of the Company was
converted into or exchanged for pursuant to such Change of Control in the same
manner and to the same extent as they applied to the shares in the capital of
the Company subject to such Restricted Stock Award or (ii) except to the extent
specifically provided to the contrary in the instrument evidencing any
Restricted Stock Award or any other agreement between a Participant and the
Company, all restrictions and conditions on all Restricted Stock Awards then
outstanding shall automatically be deemed terminated or satisfied.

 
8.3
Business Sale.

 
On a sale of substantially all of the business assets or undertaking of the
Company, the provisions of Section 8.2 (Change of Control) shall apply to the
extent that the Board may take any of the actions described at (A),(B), (C) or
(D) therein in relation to outstanding Awards.
 
9.
GENERAL PROVISIONS APPLICABLE TO AWARDS

 
9.1
Transferability of Awards.  Awards shall not be transferred, mortgaged, pledged
or encumbered in any way whatsoever by the person to whom they are granted,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution and, during the life of the Participant, shall be exercisable
only by the Participant.  References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees.

 
9.2
Documentation.  Each Award shall be evidenced in such form (written, electronic
or otherwise) as the Board shall determine.  Each Award may contain terms and
conditions in addition to those set forth in the Plan.

 
9.3
Board Discretion.  Except as otherwise provided by the Plan, each Award may be
made alone or in addition or in relation to any other Award.  The terms of each
Award need not be identical, and the Board need not treat Participants
uniformly.

 
 
- 7 -

--------------------------------------------------------------------------------

 

9.4
Termination of Status.  The Board shall determine the effect on an Award of the
disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

 
9.5
Withholding.  Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability.  Except as the Board may otherwise provide
in an Award, when shares in the capital of the Company are registered under the
Exchange Act, Participants may satisfy such tax obligations in whole or in part
by delivery of such shares, including shares retained from the Award creating
the tax obligation, valued at their Fair Market Value; provided, however, that
the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income).  The Company may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to a
Participant. Shares surrendered to satisfy tax withholding requirements cannot
be subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

 
9.6
Amendment of Award.  The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option.  The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant’s rights under the Plan or (ii)
the change is permitted under Section 8 hereof.

 
9.7
Conditions on Delivery of Stock.  The Company will not be obligated to deliver
any shares pursuant to the Plan or to remove restrictions from shares previously
delivered under the Plan until (i) all conditions of the Award have been met or
removed to the satisfaction of the Company, (ii) in the opinion of the Company’s
counsel, all other legal matters in connection with the issuance and delivery of
such shares have been satisfied, including any applicable securities laws and
any applicable stock exchange or stock market rules and regulations, and (iii)
the Participant has executed and delivered to the Company such representations
or agreements as the Company may consider appropriate to satisfy the
requirements of any applicable laws, rules or regulations.

 
9.8
Acceleration.  The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

 
 
- 8 -

--------------------------------------------------------------------------------

 

10.
MISCELLANEOUS

 
10.1
No Right to Employment or Other Status.  No person shall have any claim or right
to be granted an Award, and the grant of an Award shall not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company.  The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan, except as expressly provided in the
applicable Award.

 
10.2
No Rights as Stockholder.  Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares in the capital of the Company to be distributed with
respect to an Award until becoming the record holder of such shares.

 
10.3
Effective Date and Term of Plan.  The Plan shall become effective on the date on
which it is adopted by the Board.  No Awards shall be granted under the Plan
after the expiration of 10 years from the earlier of (i) the date on which the
Plan was adopted by the Board or (ii) the date the Plan was approved by the
Company’s stockholders, but Awards previously granted may extend beyond that
date.

 
10.4
Amendment of Plan.  The Board may amend, suspend or terminate the Plan or any
portion thereof at any time; provided that if at any time the approval of the
Company’s stockholders is required as to any modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Stock Options, the Board may not effect such modification or amendment without
such approval.  Unless otherwise specified in the amendment, any amendment to
the Plan adopted in accordance with this Section 10.4 shall apply to, and be
binding on the holders of, all Awards outstanding under the Plan at the time the
amendment is adopted, provided the Board determines that such amendment does not
materially and adversely affect the rights of Participants under the Plan.

 
10.5
Authorization of Sub-Plans.  The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions.  The Board shall establish such
sub-plans by adopting supplements to this Plan containing (i) such limitations
on the Board’s discretion under the Plan as the Board deems necessary or
desirable or (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable.  All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement.

 
10.6
Compliance with Code Section 409A.  No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code.  The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.

 
 
- 9 -

--------------------------------------------------------------------------------

 

10.7
Governing Law.  The provisions of the Plan and all Awards made hereunder shall
be governed by and construed in accordance with English law.

 
 
- 10 -

--------------------------------------------------------------------------------

 

Image Metrics Limited
 
2009 STOCK INCENTIVE PLAN
 
CALIFORNIA SUPPLEMENT
 
Pursuant to Section 10.5 of the Plan, the Board has adopted this supplement for
purposes of satisfying the requirements of Section 25102(o) of the California
Law:
 
Any Awards granted under the Plan to a Participant who is a resident of the
State of California on the date of grant (a “California Participant”) shall be
subject to the following additional limitations, terms and conditions:
 
1.
ADDITIONAL LIMITATIONS ON OPTIONS.

 
1.1
Maximum Duration of Options.  No Options granted to California Participants
shall have a term in excess of 120 months measured from the Option grant date.

 
1.2
Minimum Exercise Period Following Termination.  Unless a California
Participant’s employment is terminated for cause (as defined by applicable law,
the terms of any contract of employment between the Company and such
Participant, or in the instrument evidencing the grant of such Participant’s
Option), in the event of termination of employment of such Participant, such
Participant shall have the right to exercise an Option, to the extent that he or
she was otherwise entitled to exercise such Option on the date employment
terminated, until the earlier of: (i) at least six months from the date of
termination, if termination was caused by such Participant’s death or “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code), (ii)
at least 30 days from the date of termination, if termination was caused other
than by such Participant’s death or “permanent and total disability” (within the
meaning of Section 22(e)(3) of the Code) and (iii) the Option expiration date.

 
2.
ADDITIONAL LIMITATIONS.

 
 
The terms of all Awards granted to a California Participant under Section 7 of
the Plan shall comply, to the extent applicable, with Section 260.140.41,
Section 260.140.42 Section 260.140.45 and Section 260.140.46 of the California
Code of Regulations.

 
3.
ADDITIONAL LIMITATIONS ON TIMING OF AWARDS.

 
 
No Award granted to a California Participant shall become exercisable, vested or
realizable, as applicable to such Award, unless the Plan has been approved by
the holders of a majority of the Company’s outstanding voting securities by the
later of (i) within 12 months before or after the date the Plan was adopted by
the Board or (ii) prior to or within 12 months of the granting of any Award to a
California Participant.

 
 
A - 1

--------------------------------------------------------------------------------

 